DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4-7 & 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sacha et al, EP 2503796 in view of Blum et al, US Patent Pub. 20170127196 A1. (The Sacha et al reference is cited in IDS filed 10/14/2020)
Re Claim 1, Sacha et al discloses a hearing instrument (fig. 1: hearing aid), comprising: a rechargeable battery (fig. 1: rechargeable battery 106); a charging coil for fig. 1: recharge coil 118; claim 1: recharge coil to charge rechargeable battery 106 of fig. 1); and a magnetic core on which both said charging coil and said transmitter and/or receiver coil are wound (claim 1: coils are wound around a core 450; whereby the magnetic field implies the core is a magnetic core); but fails to disclose a transmitter and/or receiver coil electrically separated from said charging coil for inductively transmitting and/or receiving data; and wherein said charging coil and said transmitter and/or receiver coil are wound on said magnetic core in such a way that their coil axes are oriented precisely or approximately orthogonally to one another. However, Blum et al discloses an electronic device such as a hearing aid that includes a transmission coil (Blum et al, fig. 27; para 0222: transmitter coil). Since Sacha et al already teaches the use of a telecoil in addition to the separate recharge coil (Sacha et al, fig. 1: telecoil 116 and separate recharge coil 118), it would have been obvious to add a transmission coil within the hearing aid of Sacha et al for the purpose of enabling wireless communication with the hearing aid.
Furthermore, Blum et al discloses coils 2732 and 2734 being wound orthogonal to each other (Blum et al, fig. 27: coils 2732 and 2734 are wound orthogonal to each other; para 0226: the coils of Sacha could be modified to be wound orthogonal to each other as taught in Blum et al). It would have been obvious to modify the Sacha et al device such that its recharge coil and the transmission coil (wherein transmission coil and recharge coil is selected from the Markush claim language) as modified by Blum et al are wound orthogonal to each other as taught in Blum et al for the purpose of giving 
Re Claim 4, the combined teachings of Sacha et al and Blum et al disclose the hearing instrument according to claim 1, wherein said magnetic core has a cylindrical form with two parallel end faces, which are opposite one another along an axis, and a circumferential wall which connects said end faces (Blum et al, fig. 3; para 0079: cores 117 & 217 of fig. 3 illustrates a cylindrical core).
Re Claim 5, the combined teachings of Sacha et al and Blum et al disclose the hearing instrument according to claim 4, but fail to explicitly disclose wherein said magnetic core has a height which is measured along the axis and a width which is measured perpendicular to the axis, and wherein a ratio of the height to the width is between 1:1 and 1:4. Since it is not made clear by applicant as to the unknown advantages of using the ratio of the height to width being between 1:1 and 1:4, it would have been obvious for one ordinary skill in the art to use a ratio of the height to the width between 1:1 and 1:4 for the convenience of the designer.
Claim 6 has been analyzed and rejected according to claim 2.
Re Claim 7, the combined teachings of Sacha et al and Blum et al disclose the hearing instrument according to claim 1, wherein said magnetic core consists of a soft magnetic ferrite material (Blum et al, para 0058: ferrite cores comprising ferrite materials may be used).
Claim 10 has been analyzed and rejected according to claim 5.

s 3, 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sacha et al, EP 2503796 and Blum et al, US Patent Pub. 20170127196 A1, as applied to claim 1 above, in view of Ema et al, US Patent Pub. 20150214774 A1.
Re Claim 3, the combined teachings of Sacha et al and Blum et al disclose the hearing instrument according to claim 1, but fail to disclose wherein: said magnetic core is configured as a hollow body; and said battery is disposed in said magnetic core. However, Ema et al discloses a hearing device with a magnetic core wherein a battery is embedded within the magnetic core (Ema et al, fig. 1: battery 30 within magnetic core 21; para 0025). It would have been obvious to modify the Sacha et al device to embed the battery within the magnetic core as taught in Ema et al for the purpose of providing an electromagnetic field shielding effect for the battery thus enabling the battery to last longer.
Claim 8 has been analyzed and rejected according to claim 3.
Re Claim 9, the combined teachings of Sacha et al, Blum et al and Ema et al disclose the hearing instrument according to claim 8, wherein said electronic component is a charging electronic system (Sacha et al, fig. 1: charging circuit 114 is read as the charging component of the electronic system).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE C MONIKANG whose telephone number is (571)270-1190.  The examiner can normally be reached on Mon. - Fri., 9AM-5PM, ALT. Fridays off.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GEORGE C MONIKANG/Primary Examiner, Art Unit 2651           					7/9/2021